 In the Matter Of MONTGOMERY WARD & COMPANY, EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN, AND HELPERS, LOCAL UNION 104, AFL, PETITIONERCase No. 21-RC-965.-Decided January 9, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a retail store and 4 warehouses in Phoenix,Arizona, with about 210 nonsupervisory employees, of whom aboutone-half engage in selling.The Petitioner seeks a unit consistingof all employees who work in the service department and the servicestation department, and who work out of the farm store in connectionwith the delivery and servicing of farm implements, excluding allguards, supervisors, and professional employees.IThe hearing officer referred to the Board the Employer's motion to dismiss the petitionin this case and to set aside the Board's Decision and Direction of Election and the electionheld inMontgomery Ward d Company,85 NLRB 976. Both motions are based on thecontention that the units involved in the two cases are predicated on extent of organization.We hereby deny the motion with respect to the earlier case cited above, as it is clear fromour Decision and Direction of Election in that case that, in determining the appropriateunit, we did not give controlling effect to extent of organization. In view of our action inthe present case, as set forth below, we need not pass on the Employer's motion withrespect thereto.88 NLRB No. 8.22 MONTGOMERY WARD & COMPANY23The Employer contends that such a unit is inappropriate and thatan over-all unit including all its selling and nonselling employees atitsPhoenix establishment is alone appropriate.The employees sought by the Petitioner are the following :(a)The service department employees.-Thesecomprise certainemployees at the Employer's Warehouse No. 1, adjacent to the Em-ployer's retail store, who service and repair electrical appliances andradios before or after they are sold ; an employee at the SixteenthStreetWarehouse, about 21/2 miles from the retail store, who inspectsfor defects, prior to shipment to the customer, refrigerators, washingmachines, and stoves; and two employees at the Harrison Street Ware-house about one-half mile from the retail store, who prepare furni-ture for delivery to customers and repair furniture damaged in deliv-ery or otherwise.The foregoing employees constitute the Employer's service depart-ment and are under the immediate supervision of a service manager.(b)The service station employees.-Thesecomprise the employeesat the Employer's service station, which is physically attached to thetire sales department, who install batteries, tires, and seat covers, andwho oil, grease, and wash cars.They also do some incidental sellingin connection with their work.They are under the immediate super-vision of the service station manager.(c)The farm store employees.-Thesecomprise two employees,who, under the immediate supervision of the farm store manager,deliver and service farm store equipment.The farm store is physi-cally attached to the main store.All the employees in the Employer's Phoenix store and warehousesare subject to the same working conditions, hours of work, and per-sonnel policies.There is no evidence of the degree of craft skill, if any, possessedby any of the foregoing employees.Accordingly, we cannot find onthis record that they constitute a craft group.Nor does any otherbasis appear for establishing these employees in a separate appropri-ate unit.'We find therefore that the proposed unit is inappropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act, and we shall dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantcase be, and it hereby is, dismissed.2Montgomery Ward &Company,Inc.,82 NLRB 1059;MayDepartmentStoresCompany,82 NLRB 731.